IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,545-01


EX PARTE DAVID MARK TEMPLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Johnson, J., filed a concurring statement.


C O N C U R R I N G   S T A T E M E N T


	I agree that this Court properly denies leave to file this application, but I note that the appropriate
remedy for claims such as those presented here is to file, not an application for a writ of habeas corpus
under this Court's original jurisdiction, but an application pursuant to Texas Code of Criminal Procedure,
art. 11.07: "After conviction the procedure outlined in [Article 11.07] shall be exclusive and any other
proceeding shall be void and of no force and effect in discharging the prisoner."  Id. at § 5.  Applicant is
entitled to seek his desired relief through such an application and may do so if he so chooses.



Filed: October 31, 2012
Do not publish